                                          Case 18-15361-LMI             Doc 87            Filed 01/24/19    Page 1 of 3
                                    UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                  www.flsb.uscourts.gov
                                                      CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                                   Original Plan
                            ■   3rd                                     Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                        Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Alteneez Moss                                        JOINT DEBTOR:                                       CASE NO.: 18-15361-LMI
SS#: xxx-xx- 6688                                                SS#: xxx-xx-
I.          NOTICES
            To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                      and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                      Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                      filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                      be reduced, modified or eliminated.
            To All Parties:           The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                      box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                       Included           ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included           ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 ■    Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.      $25.00                   for months   1    to 2   ;

                   2.      $55.30                   for months   3    to 14 ;

                   3.      $56.43                   for months 15 to -       ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               ■      NONE   PRO BONO
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                   ■   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL: ■ NONE
            C. LIEN AVOIDANCE                   ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                        ■    NONE
            B. INTERNAL REVENUE SERVICE:                          ■   NONE

LF-31 (rev. 10/3/17)                                                             Page 1 of 3
                                        Case 18-15361-LMI              Doc 87 Filed 01/24/19
                                                                         Debtor(s): Alteneez Moss
                                                                                                          Page 2 of 3       Case number: 18-15361-LMI
            C. DOMESTIC SUPPORT OBLIGATION(S):                          ■   NONE
            D. OTHER:             ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                                                   A. Pay         $22.73         /month (Months    1     to 2 )
                                                       Pay        $50.27         /month (Months    3     to 14 )
                                                       Pay        $51.30         /month (Months 15       to -   )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■   If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                           Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                        Collateral                        Acct. No. (Last 4 Digits) Assume/Reject
                  Opa Property Management Corp.           Project-Based Section 8 lease
            1.                                            under the Moderate Rehabilitation                            ■ Assume            Reject
                                                          Program
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
            ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 The Court sustained Debtor's objection to Opa Property Management Corp.'s Proof of Claime and ruled that Debtor is not
                 responsible for the Housing Assistance Payment.
                  Mortgage Modification Mediation




LF-31 (rev. 10/3/17)                                                         Page 2 of 3
                                 Case 18-15361-LMI               Doc 87 Filed 01/24/19
                                                                   Debtor(s): Alteneez Moss
                                                                                                Page 3 of 3   Case number: 18-15361-LMI


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                         Joint Debtor
  Alteneez Moss                                           Date                                                              Date



  /s/ Jeffrey M. Hearne                      1/24/2019
    Attorney with permission to sign on                  Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
